DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendments filed on Oct 12, 2021, and the claims 1-8, 21-32 are pending for examination.
Claims: 21-32 (new)
Claims: 9-20 (canceled)
Response to Argument
Applicant’s arguments with respect to claims 1 -8, 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
Claims 1 -6, 8, 21-26, 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Foresti (US 2007/0016613A1), in view of Benson (US 2018/0097758A1).
Regarding claim 1,
Foresti teaches, a system for blocking distribution of an attachment file containing distribution-prohibited content, comprising (see abstract): 
a processor (see para [0066]); 
and a memory coupled to the processor, the memory storing executable instructions that when executed by the processor cause the processor to control the system to (see para [0066] and [0068]): 
store, in a data storage, a plurality of attachment files, each attachment file contained in one or more messages (see fig. 2(204), and para [0040] attachments are stored in database, and the attachment files contain an email message. See also para [0051])).
associate each attachment file with unique attachment identification data (ID) (see para [0103] a Unique Object ID which is used as the basename of the file on the web server 208 and also as the basename of the web link to the file. And  an attachment that has an Object ID of the body of which this object was an attachment and an Original file name. note: Object ID is equating as attachment ID); 
identify, based on content of each attachment file, a distribution-prohibited attachment group including one or more attachment files containing distribution- The file store adapter 306 also communicates with filters 308 (attachment filtering software, system virus scanning software, and spam filtering software) in order to block unwanted or dangerous files [i.e. identified], and see also para [0105] The attachment filter 206 evaluates the meta-information extracted from the MIME stream.); and 
indicate the attachment ID of each attachment file included in the identified distribution-prohibited attachment group as distribution-prohibited attachment ID (see para [0063] the mail server's virus scanning hooks in order to strip attachments out of incoming and outgoing emails. See also para [0111]  In case of corruption, message failure, or other unexpected circumstance, message undelivered/fail delivery.)
receive, from a user device, a request to distribute a first attachment file of the plurality of attachment files stored in the data storage, the request containing first attachment ID associated with the first attachment file (see para [0077] a user interface module 508, an access control module 510, an attachment processing module 512, and a file store in database.)
in response to receiving the request, determine whether the first attachment ID corresponds to the attachment ID indicated as the distribution-prohibited attachment ID (see para [0111] If attachment filter 206 determines that the attachment delivery was acknowledged by message & file control server 202, then the short-term copies of the MIME streams for the message are discarded. 
Foresti doesn’t explicitly teach, 
associate each attachment file with attachment identification data (ID), and

In analogous art, Benson teaches, 
associate each attachment file with attachment identification data (ID) (see para [0013] computer file with the same unique ID by email attachment.),
 and
 in response to determining that the first attachment ID corresponds to the attachment ID indicated as the distribution-prohibited attachment ID, deny the request from the user device to distribute the first attachment file (see para [0004], and [0014] request computer file, User B, can open the file using a suitable software program), and para [0015] rejection is rejected.).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a message distribution with attachment of Foresti with deny the request from the user device to distribute the first attachment file of Benson. A person of ordinary skill in the art would have been motivated to do controlling access an unauthorized content (Benson: [0003]).
Regarding claim 2,
Foresti and Benson teach claim 1,
Foresti teaches, wherein: the attachment ID associated with each attachment file includes a hash, the distribution-prohibited attachment ID includes the hash of the corresponding attachment file (see para [0049] The email being sent has the to-be-encrypted text replaced with the link. Then the encrypted information can be accessed using the hash link and a secure web data link.)
 and
 determine whether the first attachment ID corresponds to the attachment ID indicated as the distribution- prohibited attachment ID, the instructions, when executed by the processor, further cause the processor to control the system to compare the hash of the first attachment file to the hash of the one or more attachment files in the distribution-prohibited attachment group (see para [0103] The Object ID is typically built as a hash of data that uniquely identifies the component, such as the ID of the email message.)
Regarding claim 3,
Foresti and Benson teach claim 1,
Foresti teaches, wherein the received request includes a request to distribute the first attachment as an attachment to an instant message (see para [0044] other unique IDs and related transport mechanisms such as instant messaging (IM ID+IM message containing web link); 
Regarding claim 4,
Foresti and Benson teach claim 3,
Benson further teaches, wherein the instructions, when executed by the processor, further cause the processor to control the system to cause the user device to display an indication of the first attachment being blocked (see para [0015] refuse/rejected the file/attachment.)

Regarding claim 5,
Foresti and Benson teach claim 1
Foresti teaches, receive an identification of unaccepted content (see para [0062] unwanted or dangerous file ).
wherein, to identify the distribution-prohibited attachment group, the instructions, when executed by the processor, further cause the processor to control the system to: determine a likelihood of the content of each attachment file containing the unaccepted content (see para [0103] discarded message.)
Regarding claim 6,
Foresti and Benson teach claim 5,
Foresti further teaches, wherein the instructions, when executed by the processor, further cause the processor to control the system to revoke user access to the first attachment file. (see para [0062] permission is necessary, and para [0063] grant or deny [0082])
Regarding claim 8,
Foresti and Benson teach claim 1,
Foresti further teaches, 
plurality of attachments): 
determine, based on a match between the second attachment ID and at least a portion of the distribution-prohibited attachment ID of the first attachment file, a content difference between the content of the second attachment file and the content of the first attachment file (see para [0062-[0063] permission associated with a user and a file may be one of a plurality of different types of permissions granting, for example, different access privileges to the user) and  determine whether to distribute the second attachment file, based on whether the content difference meets a content distribution blocking criterion (see para [0063]).
Claim 21 recites all the same elements of claim 1, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 21.
Claim 22 recites all the same elements of claim 2, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 22.
Claim 23 recites all the same elements of claim 3, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 23.
Claim 24 recites all the same elements of claim 4, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 24.
Claim 25 recites all the same elements of claim 5, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 25.
Claim 26 recites all the same elements of claim 6, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 26.
Claim 28 recites all the same elements of claim 8, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 28.
Claim 29 recites all the same elements of claim 1, but a computer program product claim rather than a system. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 29.
Claim 30 recites all the same elements of claim 2, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 30.
Claim 31 recites all the same elements of claim 5, but a computer program product claim rather than a system. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 31.
Claim 32 recites all the same elements of claim 6, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 32.
Claim 7, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Foresti (US 2007/0016613A1), in view of Benson (US 2018/0097758A1), and further in view of Kinoshita (US 2009/0013141A1).
Regarding claim 7,
Foresti and Benson teach claim 1,
Foresti and Benson fail to teach, wherein, to determine a likelihood of the content of each attachment file containing the unacceptable content, the instructions, when executed by the processor, further cause the processor to control the system to scan the data storage asynchronously with receipt of the plurality of attachment files or asynchronously with the denying of the request, or both. 
In analogous art, Kinoshita teaches, wherein, to determine a likelihood of the content of each attachment file containing the unacceptable content, the instructions, when executed by the processor, further cause the processor to control the system to scan the data storage asynchronously with receipt of the plurality of attachment files or asynchronously with the denying of the request, or both (see para [0030] line 29-32, Under the asynchronous technique, the storage scans its file system periodically, finds new files that have been stored since the last scan, and determines the ownership of the new files.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a message distribution with 
Claim 27 recites all the same elements of claim 7, but a method claim rather than a system. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Sm Islam/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443